Opinion issued December 2, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00406-CV
———————————
WAYNE R.
PRESCOTT, Appellant
V.
TEXAS DOW EMPLOYEES CREDIT UNION,
Appellee

 

 
On Appeal from County Court at Law No. 3 and
Probate Court
Brazoria County, Texas

Trial Court Case No. CI042858
 

 
MEMORANDUM OPINION
          Appellant Wayne R. Prescott has neither established
indigence, nor paid all the required fees, including the clerk’s fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence), 37.3(b) (authorizing
dismissal when appellant fails to pay the clerk’s fee); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2010) (listing fees in court of
appeals); Fees Civ. Cases B(1),
(3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, Prescott
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          The
appeal is dismissed for nonpayment of all required fees.  All pending motions are denied.
 
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Higley and Massengale.